{¶ 45} At oral argument, Plaintiff-Appellant contended that class certification is necessary because the Attorney General of Ohio is not otherwise authorized to act to prevent Defendant-Appellee from engaging in the unfair or deceptive acts or practices alleged. That is not correct. The Attorney General is authorized by R.C. 1345.06 and 1345.07
of the Consumer Sales Practices Act to investigate a supplier's allegedly unfair or deceptive acts or practices and to commence an action for declaratory and preliminary relief to stop them. Defendant-Appellant's stated desire to accomplish that end is laudable, but the Attorney General is not without authority to do the same, and is probably better positioned to do so.
(Hon. Sumner E. Walters, retired from the Third Appellate District, sitting by assignment of the Chief Justice of the Supreme Court of Ohio) *Page 1